Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 2 and 22-29.

	The canceled claims are not allowable over the prior art. Methods for treating COPD with VPAC2 selective VIP were known in the prior art – see, at least, U.S. Patent Application Publications 2011/0178017 or 2007/0293429.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While VPAC2-selective VIP were known in the prior art and treating cystic fibrosis with VIP was known in the prior art, the prior art is silent with regard to utilizing a VPAC2-selective VIP to treat cystic fibrosis and/or specifically correlating VPAC2 with cystic fibrosis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patents 9,700,598 and 9,029,505.
U.S. Patent Application Publications 2009/0170775; 2008/0214440; 2008/0096807; and 2006/0165679.
Langer et al., 2004, Hexanoylation of a VPAC2 receptor-preferring ligand markedly increased its selectivity and potency, Peptides, 25: 275-278.
Burian et al., 2010, Vasoactive intestinal peptide (VIP) receptor expression in monocyte-derived macrophages from COPD patients, Peptides, 31: 603-608.
Onoue et al., 2004, Long-acting analogue of vasoactive intestinal peptide, [R15,20,21,L17]-VIP-GRR (IK312532), protects rat alveolar L2 cells from the cytotoxicity of cigarette smoke, Regulatory Peptides, 123: 193-199.
Groneberg et al., 2006, Novel concepts of neuropeptide-based drug therapy: Vasoactive intestinal polypeptide and its receptors, European Journal of Pharmacology, 533: 182-194.
Laburthe et al., 2002, VPAC Receptors for VIP and PACAP, Receptors and Channels, 8: 137-153.
Moreno et al., 2000, Development of selective agonists and antagonists for the human vasoactive intestinal polypeptide VPAC2 receptor, Peptides, 21: 1543-1549.
Igarashi et al., 2005, Development of Simplified Vasoactive Intestinal Peptide Analogs with Receptor Selectivity and Stability for Human Vasoactive Intestinal Peptide/Pituitary Adenylate Cyclase-Activating Polypeptide Receptors, The Journal of Pharmacology and Experimental Therapeutics, 315(1): 370-381.
Summers et al., 2003, A Lymphocyte-Generated Fragment of Vasoactive Intestinal Peptide with VPAC1 Agonist Activity and VPAC2 Antagonist Effects, The Journal of Pharmacology and Experimental Therapeutics, 306(2): 638-645.
Juarranz et al., 1999, Vasoactive intestinal polypeptide VPAC1 and VPAC2 receptor chimeras identify domains responsible for the specificity of ligand binding and activation, Eur J Biochem, 265: 449-456.
Burian et al., 2012, Clinical Potential of VIP by Modified Pharmaco-kinetics and Delivery Mechanisms, Endocrine, Metabolic & Immune Disorders – Drug Targets, 12: 344-350.
Mathioudakis et al., 2013, Vasoactive Intestinal Peptide Inhaled Agonists: Potential Role in Respiratory Therapeutics, Hippokratia, 17(1): 12-16.
Miotto et al., 2004, Vasoactive intestinal peptide receptors in the airways of smokers with chronic bronchitis, Eur Respir J, 24: 958-963.
Nicole et al., 2000, Identification of Key Residues for Interaction of Vasoactive Intestinal peptide with Human VPAC1 and VPAC2 Receptors and Development of a Highly Selective VPAC1 Receptor Agonist, The Journal of Biological Chemistry, 275(31): 24003-24012.
Sharma et al., 1995, The Distribution and Density of Airway Vasoactive Intestinal Polypeptide (VIP) Binding Sites in Cystic Fibrosis and Asthma, Pulmonary Pharmacology, 8: 91-96.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/Primary Examiner, Art Unit 1658